LAW oFFICEs oF MATTHEW J. wEBB
l 1382 “A” street

I-Iayward, CA 94541
2 510-444_4224

3 Attorneys for Defendant,
Lavette Lankford

 

4
5
6 ,
7 UNITED STATES BANKRUPTCY COURT
8 FOR THE NORTHERN DISTRICT QF CALIFORNIA
9 TWILA LASHWN LANKFORD, ) Case No. 17-43041 WJL 11
)
10 ) Adv. Pro. NO. 18-04057
Plaintiff, )
1 1 )
12 v. ) SUBSTITUTION OF ATTORNEY
)
LAVETTE LANKFORD, TRECINE )
13 LANKFORD, >
)
14 Defendants. )
/
15
16 l. The Pro per party making this substitution is Lavette Lankford.
17 2. The name, address, telephone and fax numbers, and email address of the Pro

18 per party is:

19 Lavette Lankford
5704 Los Angeles Street

20 Emeryville, CA 94608

` (510) 200-2078
21 Pro Per.
22
23 3. The Pro per party appears in the adversary case.
24 4. The former attorney is substituted out as attorney of record in place and

25 stead of the Pro per party:

26

SUBSTITUTION OF A'I'I`ORNEY 1

C§§e: 18-04057 DOC# 45 Filed: 12/10/18 Entered: 12/10/18 11235228 Page 1 Of 2

Matthew J. Webb, Esq. SBN 148228

 

1 Law Oft`1ces of Matthew J. Webb
2 1382 A Street
Hayward, CA 94541
3 Telephone: (510) 444-4224
Fax: (510) 444-4223.
4
5 Party. /
6 Dated: December j , 2018 / w
7 Lavette Lankfo
8 Former Attorney:
9

I consent to the above substitution

ij QA

Dated: December /;2 , 2018
12 Matthew J. Webb, Esq.

13

 

14
15
16
17
18
19
20
21

22
23

24
25
26
27

SUBST|TUT!ON OF ATTORNEY 2

COHEZ 18-04057 DOC# 45 Filed: 12/10/18 Entered: 12/10/18 11235:28 Page 2 Of 2

